DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-17 recites the limitation "the third switch unit".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ichisubo (2004/0232982) in view of Kim (9,985,586).
Regarding claims 1 and 6, Ichisubo discloses a front-end module comprising: a substrate; a filter unit provided on the substrate (See fig. 5); and a switch IC comprising: a first impedance matching network 18; a second impedance matching network 20; and an amplifier 24; wherein the first impedance matching network and the amplifier are disposed next to each other; the amplifier and the second impedance matching network are disposed next to each other; and the first impedance matching network, the second impedance matching network, and the amplifier are disposed on a straight line in an order in which a signal passes through the first impedance matching network, the amplifier, and the second impedance matching network (See fig. 1 and paragraph [0025]).  However, Ichisubo does not mention that the first and second impedance matching networks are switchable impedance matching networks (i.e. first and second switch units).  Since Kim suggests the use of switchable impedance matching networks (i.e. amplifying switches 121, 122) for similar amplifier of a front-end module (See fig. 5 and col. 7 lines 56-61); therefore, it would have been obvious to one skilled in the art to modify the switch IC, disclosed by Ichisubo, with the switchable impedance matching networks as suggested by Kim, for the advantage of selectively adapting an impedance for the amplifier. 
Regarding claim 9, Ichisubo & Kim disclose as cited in claim 6.  Ichisubo further discloses a wiring line connecting an input terminal or an output terminal of the filter unit and one or more wiring lines other than the wiring line connecting an input terminal or 
Regarding claim 14, Ichisubo & Kim disclose as cited in claim 9.  Ichisubo further discloses a communication apparatus comprising: an RF signal processing circuit that processes a radio frequency signal transmitted and received by an antenna element; and the front-end module according to Claim 9 that transfers the radio frequency signal between the antenna element and the RF signal processing circuit (See fig. 3).

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 7-8, Ichisubo & Kim disclose as cited in claim 6.  However, they fail to mention that the filter unit is provided on one of two main surfaces or inside of the substrate; and the switch IC is provided on another main surface or inside of the substrate so as to overlap the filter unit in a plan view of the substrate.
Claims 2-5, 10-13 and 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, Ichisubo & Kim disclose as cited in claim 1.  However, they fail to disclose a third switch unit, wherein the first switch unit and the third switch unit are disposed next to each other; the third switch unit and the amplifier are disposed next to each other; the amplifier and the second switch unit are disposed next to each other; . 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858.  The examiner can normally be reached on Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUAN A TRAN/Primary Examiner, Art Unit 2648